Exhibit 10.9

WILSON BANK HOLDING COMPANY

CASH-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

THIS CASH-SETTLED STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made
and entered into as of this      day of             , 20     (the “Grant Date”),
by and between Wilson Bank Holding Company, a Tennessee corporation (together
with its Subsidiaries and Affiliates, the “Company”), and the individual
identified on the signature page hereto (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Wilson Bank Holding Company Amended and Restated 2016 Equity Incentive Plan (the
“Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of Stock
Appreciation Rights; and

WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of Stock Appreciation Rights to the Grantee in his or
her capacity as an employee of the Company.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Grant of Stock Appreciation Rights. The Company grants to the Grantee as of
date of this Agreement an award (the “Award”) of Stock Appreciation Rights (the
“SARs”) with respect to                  shares (the “Shares”) of the Company’s
common stock, $2.00 par value per share (the “Common Stock”), on the terms and
conditions set forth in this Agreement and subject to all provisions of the
Plan. Each SAR represents the right to receive pursuant to this Agreement, upon
exercise of the SAR, a payment in cash in an amount equal to the excess of the
Fair Market Value of one Share of Common Stock on the exercise date over
$         (the “Grant Price”).

2. Exercise of SAR.

(a) Except as otherwise provided herein, this SAR shall become vested and
exercisable as set forth below, if and only if the Grantee shall have been
either continuously employed by the Company or continuously providing services
as a director of the Company from the date of this Agreement through and
including such dates:

 

Percentage Vested

   Date

                     

                       

                     

                       

                     

                       

                     

                       

                     

                       

(b) Notwithstanding the above, this SAR shall vest and become exercisable with
respect to 100% of the Shares in the event of the Grantee’s death, Disability or
Retirement,



--------------------------------------------------------------------------------

provided the Grantee has remained either continuously employed by the Company or
continuously providing services as a director of the Company from the date of
this Agreement to such event. Notwithstanding anything in the Plan to the
contrary, “Retirement” for purposes of this Agreement means the later to occur
of the Grantee’s resignation as an employee or retirement as a director, in
either case, after completing thirty (30) years of service with the Company or
after attaining sixty-five (65) years of age and completing twenty (20) years of
service with the Company.

(c) Notwithstanding the foregoing, in the event of a Change in Control, this
Award shall become vested and exercisable (but only to the extent such SAR has
not otherwise terminated) with respect to 100% of the Shares immediately prior
to the Change in Control.

3. Manner of Exercise; Payment by the Company.

(a) This Award may be exercised in whole or in part at any time within the
period permitted hereunder for the exercise of the Award, by serving notice of
intent to exercise the Award delivered to the Company at its principal office
(or to the Company’s designated agent), stating the number of SARs subject to
the Award in respect of which the Award is thereby being exercised (the “Notice
of Exercise”), such notice complying with all applicable rules established by
the Committee. The date the Company or its designated agent receives the Notice
of Exercise shall be the exercise date (the “Exercise Date”) with respect to the
SARs set forth in such notice.

(b) On a date determined by the Company as soon as practicable after receipt by
the Company of the Notice of Exercise, and subject to the tax withholding
described in Section 9 of this Agreement, the Company shall deliver to the
Grantee an amount, in cash, equal to the product of (i) the number of Shares
with respect to which the SAR was exercised and (ii) the difference between
(A) the Fair Market Value per Share of Common Stock on the Exercise Date and
(B) the Grant Price. Notwithstanding anything in the Plan to the contrary, “Fair
Market Value” for purposes of this Agremeent means the weighted average trading
price (the “Weighted Average Trading Price”) for the Common Stock for the thirty
(30) day period ending on the Exercise Date, or such other value as the Board
may determine pursuant to the reasonable application of a reasonable valuation
method if the Board determines that the Weighted Average Trading Price is not a
reasonable indication of the fair market value of the Common Stock.

(c) The SARs covered by this Award shall under no circumstances be settled in
Shares of the Company’s Common Stock. The Grantee shall not become a shareholder
of the Company or otherwise obtain the rights of a shareholder due to the grant
or exercise of any SARs subject to this Agreement.

4. Termination of SAR. The SAR will expire ten (10) years from the date of grant
of the SAR (the “Term”) with respect to any then unexercised portion thereof,
unless terminated earlier as set forth below:

(a) Termination by Death. If the Grantee’s employment by the Company or service
as a director of the Company terminates by reason of death, this SAR may
thereafter be exercised, to the extent the SAR was exercisable at the time of
such termination (after giving

 

2



--------------------------------------------------------------------------------

effect to any acceleration of vesting provided for in Section 2 above), by the
legal representative of the estate or by the legatee of the Grantee under the
will of the Grantee, for a period of one hundred and eighty (180) days from the
date of death or until the expiration of the Term of the SAR, whichever period
is the shorter.

(b) Termination by Reason of Disability. If the Grantee’s employment by the
Company or service as a director of the Company terminates by reason of
Disability, this SAR may thereafter be exercised, to the extent the SAR was
exercisable at the time of such termination (after giving effect to any
acceleration of vesting provided for in Section 2 above), by the Grantee or
personal representative or guardian of the Grantee, as applicable, for a period
of three (3) years from the date of such termination or until the expiration of
the Term of the SAR, whichever period is the shorter.

(c) Termination by Retirement. If the Grantee’s employment by the Company or
service as a director of the Company (whichever occurs later) terminates by
reason of Retirement, this SAR may thereafter be exercised by the Grantee, to
the extent the SAR was exercisable at the time of such termination (after giving
effect to any acceleration of vesting provided for in Section 2 above) for a
period of three (3) years from the date of such termination or until the
expiration of the Term of the SAR, whichever period is the shorter.

(d) Termination for Cause. If the Grantee’s employment by the Company or service
as a director of the Company is terminated for Cause, this SAR shall terminate
immediately following the later to occur of the termination of the Grantee’s
employment or service as a director of the Company and become void and of no
effect, and any vested SAR that was vested but not exercised prior to the later
to occur of the termination of the Grantee’s employment and service as a
director of the Company shall be forfeitered as of such later occurring event.

(e) Other Termination. If the Grantee’s employment by the Company or service as
a director of the Company terminates (whichever occurs later) for any reason
other than for Cause, death, Disability or Retirement, this SAR may be
exercised, to the extent the SAR was exercisable at the time of such termination
by the Grantee for a period of ninety (90) days from the date of such
termination or the expiration of the Term of the SAR, whichever period is the
shorter.

5. No Right to Continued Employment or Continued Service. The grant of the SAR
shall not be construed as giving the Grantee the right to be retained in the
employ of the Company or on the Board of Directors of the Company, and the
Company may at any time dismiss the Grantee from employment or service as a
director of the Company, free from any liability or any claim under the Plan or
this Agreement.

6. Adjustment to SAR. The Committee may make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
Award in recognition of unusual or nonrecurring events (and shall make the
adjustments for the events described in Section 4.2 of the Plan) affecting the
Company or the financial statements of the Company or of changes in applicable
laws, regulations, or accounting principles in accordance with the Plan,
whenever the Committee determines that such event(s) affect the Shares. Any such
adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.

 

3



--------------------------------------------------------------------------------

7. Amendments to SAR. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, this Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the SAR shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

8. Limited Transferability. Except as otherwise provided by the Committee,
during the Grantee’s lifetime, this Award can be exercised only by the Grantee,
and this Award may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee other than by will or the
laws of descent and distribution. Any attempt to otherwise transfer this Award
shall be void. No transfer of this Award by the Grantee by will or by laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.

9. Withholding Obligations. Regardless of any action the Company takes with
respect to any or all applicable income tax (including federal, state and local
taxes and any applicable withholding tax or amounts under the laws of any other
jurisdiction), payroll tax or other tax-related withholding in connection with
the grant, vesting or payment in settlement of the Award (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Grantee is and remains the Grantee’s responsibility. Further,
notwithstanding any contrary provision of this Agreement, no cash payment shall
be made to the Grantee unless and until satisfactory arrangements (as determined
by the Committee) have been made by the Grantee to satisfy all withholding tax
obligations of the Company with respect to the cash payment. In this regard, the
Grantee authorizes the Company to withhold all applicable Tax-Related Items
legally payable by the Grantee from the Grantee’s wages or other cash
compensation payable to the Grantee by the Company or from the cash payment
received upon settlement of the Award. The Grantee agrees to pay to the Company
any amount of Tax-Related Items that the Company may be required to withhold as
a result of the grant or settlement of the Award that cannot be satisfied by the
means previously described. The Grantee acknowledges and agrees that the Company
may refuse to deliver any cash payment otherwise due hereunder if the Grantee
fails to comply with his or her obligations in connection with the Tax-Related
Items as described in this Section 9.

10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.

 

4



--------------------------------------------------------------------------------

11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

12. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:    Wilson Bank Holding Company    623 W. Main Street    Lebanon,
Tennessee 37087    Attn: Chief Financial Officer To the Grantee:    The address
then maintained with respect to the Grantee in the Company’s records.

13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Tennessee without
giving effect to conflicts of laws principles.

14. Resolution of Disputes. Except in such instances where the Company is
seeking to enforce its rights pursuant to Section 16 of this Agreement, any
dispute or disagreement which may arise under, or as a result of, or in any way
related to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.

15. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representative and assignees. All obligations
imposed upon the Grantee and all rights granted to the Company under this
Agreement shall be binding upon the Grantee’s heirs, executors, administrators,
successors and assignees.

16. Restrictive Covenants.

(a) Non-Competition. The Grantee agrees that during the Grantee’s employment by
the Company and service as a director of the Company and for a period of twelve
(12) months following the later to occur of the termination of the Grantee’s
employment with the Company or service as a director of the Company for any
reason, the Grantee will not (except on behalf of or with the prior written
consent of the Company), within the Area, either directly or indirectly, on the
Grantee’s own behalf or in the service or on behalf of others, perform for any
Competing Business any services which are the same as or essentially the same as
the services the Grantee provided for the Company. “Area” for purposes of this
Agreement

 

5



--------------------------------------------------------------------------------

shall mean any county where the Company has an office as of the later to occur
of the date that the Grantee’s employment with the Company or service as a
director of the Company terminates and Williamson County, if the Company does
not at such time have an office in Williamson County. “Competing Business” for
purposes of this Agreement shall mean any entity (other than the Company) that
is conducting business that is the same or substantially the same as the
business of the Company, which the parties hereto agree is the business of
commercial and consumer banking.

(b) Non-Solicitation of Customers. The Grantee agrees that during the Grantee’s
employment by the Company and service as a director of the Company and for a
period of twelve (12) months following the later to occur of the termination of
the Grantee’s employment with the Company or service as a director of the
Company for any reason, the Grantee will not (except on behalf of or with the
prior written consent of the Company) on the Grantee’s own behalf or in the
service or on behalf of others, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, any business from any of the Company’s
customers, including prospective customers actively sought by the Company, with
whom the Grantee has or had material contact during the last one (1) year of the
Grantee’s employment with the Company and service as a director of the Company,
for purposes of providing products or services that are competitive with those
provided by the Company.

(c) Non-Solicitation of Employees. The Grantee agrees that during the Grantee’s
employment by the Company and service as a director of the Company and for a
period of twelve (12) months following the later to occur of the termination of
the Grantee’s employment with the Company or service as a director of the
Company for any reason, the Grantee will not (except on behalf of or with the
prior written consent of the Company) on the Grantee’s own behalf or in the
service or on behalf of others, solicit, recruit or hire or attempt to solicit,
recruit or hire any employee of the Company that was an employee of the Company
within the one (1) year period prior to the termination of the Executive’s
employment and service as a director of the Company, whether or not such
employee is a full-time employee or a temporary employee of the Company, such
employment is pursuant to written agreement, for a determined period, or at
will.

(d) Impact of Change in Control. In the event that a Change in Control occurs
prior to the termination of the Grantee’s employment with the Company or service
as a director of the Company, this Section 16 shall be void and of no further
force and effect from and after the Change in Control.

(e) Recovery of Attorneys’ Fees. In the event the Grantee breaches any provision
of this Section 16, the Company shall be entitled to recover from the Grantee
the reasonable costs incurred in preventing or remedying such breach, including
but not limited to attorneys’ fees.

(f) Reduced Scope. If any court or other decision-maker of competent
jurisdiction determines that any of the Grantee’s covenants contained in
Section 16 of this Agreement is unenforceable because of the duration or scope
of such provision, then, after such determination has become final and
nonappealable, the duration or scope of such provision, as the case may be,
shall be reduced so that such provision becomes enforceable and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

 

6



--------------------------------------------------------------------------------

(g) Breach of Restrictive Covenants. The Grantee acknowledges and agrees that
any breach by him of any of the provisions of this Section 16 (the “Restrictive
Covenants”) would result in irreparable injury and damage to the Company for
which money damages would not provide an adequate remedy. Therefore, if the
Grantee breaches, or threatens to commit a breach of, any of the Restrictive
Covenants, the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity (including, without limitation, the recovery of damages):

(i) the right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to an entry
against the Grantee of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

(ii) the right and remedy to have the period of time of any such Restrictive
Covenant extended by the amount of time equivalent to the time that accrues from
the earlier of: (A) the Grantee’s first breach of the Restrictive Covenants or
(B) the date of the Grantee’s termination of employment or termination of
service as a director with the Company, until the later of: (I) the date the
Grantee ceases breaching the Restrictive Covenants; or (II) the date a court of
proper jurisdiction issues a judgment finding that the Grantee has breached the
Restrictive Covenants.

(h) Venue; Right to Jury Trial. The Grantee and the Company shall submit to the
jurisdiction of, and waive any venue objections against, the United States
District Court for the Middle District of Tennessee or the Chancery Court for
Wilson County, Tennessee in any litigation arising out of Section 16 of this
Agreement. The Grantee hereby expressly waives the Grantee’s right to a jury
trial in any court proceeding arising out of or relating to this Agreement.

(i) Disclosure of Restrictive Covenants. Should the Grantee’s employment with
Company terminate, and should the Grantee thereafter seek new employment, the
Grantee agrees to disclose the existence of this Section 16 to any prospective
employer engaged in a Competing Business. The Grantee further agrees that if the
Grantee obtains new employment, the Company may notify the Grantee’s new
employer(s) of the Grantee’s obligations under Section 16 of this Agreement. The
Grantee further agrees to notify the Company if the Grantee engages in any
conduct that would constitute a potential breach of the terms of Section 16 of
this Agreement.

[The next page is the signature page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Cash-Settled Stock Appreciation
Rights Agreement to be duly executed effective as of the day and year first
above written.

 

WILSON BANK HOLDING COMPANY By:  

 

GRANTEE:

 

Signature

Please check this box  ☐ to acknowledge that you have read this Agreement,
including without limitation Section 16 hereof, agree to be bound by the terms
of this Agreement, including without limitation Section 16 hereof and accept the
SARs granted hereunder.

 

8